DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 09/12/2022.
Claims 1 and 10-11 have been amended.
Claims 1-6 and 9-11 are pending.
Claims 1-6 and 9-11 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 09/12/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Amendment
In the Remarks filed 09/12/2022, Applicant has amended:
The language of claims 1, 10 and 11 to address the 35 U.S.C. 112(b) rejections regarding the information included in the table recited and the relationship between data read by the process and the first and second data contained therein. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejections made in the Office action dated 07/01/2022.



Response to Arguments
In Remarks filed on 09/12/2022, Applicant substantially argues:
The applied references Cha, Youn, Mills and Kotzur fail to disclose the amended limitation of claim 1, and similarly amended claims 10 and 11, of “determining a number of times for re-writing the data… by referring to a frequency of re-write of one data selected from the first and the second data whose data characteristic corresponds to the data characteristic…” Applicant’s arguments filed have been fully considered but they are not found to be persuasive. In particular, the cited reference Mills notes in the cited disclosure Column 5, lines 24-32 that scrubbing of data is based on the priority information associated with the data. Additionally, Column 5, lines 32-39 further disclose that the controller controls scrubbing of blocks based on the priority information, which is determined to be a data characteristic as claimed, allows the scrubbing to be performed in a more intelligent manner. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the re-write as part of the scrubbing process according to the data characteristic in order to improve the data scrubbing as described by Mills. The prior art rejections herein are updated to address Applicant’s amendments.
The applied references fail to disclose the limitations of claims 2-6 and 9 by virtue of dependency on independent claim 1 for the reasons identified above. Applicant’s arguments filed have been fully considered but they are not found to be persuasive for the reasons identified above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated September 12, 2022.



Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:  
Claim 1 is amended to recite “by referring a frequency of re-write of one data…” There is a typographical issue wherein the limitation is suggested to read “by referring to a frequency of re-write of one data…” in order to address the language. Claims 10 and 11 recite the similar limitation and should also be addressed appropriately.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2017/0109232) in view of Youn et al. (US 2019/0227738) and further in view of Mills et al. (US 10,452,315) and still further in view of Kotzur et al. (US 2013/0191833).

Regarding claim 1, Cha discloses, in the italicized portions, an information processing apparatus, comprising: a non-volatile storage device ([0040] In some embodiments, each of the plurality of semiconductor memory devices 200a.about.200n may be a may be a memory device including resistive type memory cells such as a magnetoresistive random access memory (MRAM), a resistive random access memory (RRAM), a phase change random access memory (PRAM) and a ferroelectric random access memory (FRAM), etc.); a memory; and a processor coupled to the memory and configured to execute a scrubbing processing, the scrubbing processing including ([0165] The processor 1110 may include a memory controller 1111 for controlling operations of the memory module 1140. The memory controller 1111 included in the processor 1110 may be referred to as an integrated memory controller (IMC). A memory interface between the memory controller 1111 and the memory module 1140 may be implemented with a single channel including a plurality of signal lines, or may be implemented with multiple channels, to each of which at least one memory module 1140 may be coupled.): reading data from the storage device, the data having a data characteristic; determining whether a re-write of the data is required according to a result of reading the data ([0074] In addition, the error correction circuit 400, in a scrubbing mode, may perform a scrubbing operation that reads a first unit of data including a first sub-unit of data, a second sub unit of data and a parity data, from a selected sub-page of a plurality of sub-pages in an activated page, corrects the second sub unit of data including an error bit by using a parity data and writes back the corrected second sub unit of data in a memory location corresponding to the second sub unit in the sub-page.); determining a number of times for re-writing the data based on a table that indicates first number of times for re-write of first data, a second number of times for re-write of second data, first execution cycle for scrubbing process for the first data, and second execution cycle for scrubbing process for the second data, with a first frequency of re-write of the first data and a second frequency of re-write of the second data, by referring a frequency of re-write of one data selected from the first data and the second data whose characteristic corresponds to the data characteristic, the second frequency being lower than the first frequency, the second number being greater than the first number, and the second execution cycle being longer than the first execution cycle; re-writing the data at a same position in the storage device consecutively for the determined number of times when it is determined that the re-write is required ([0074] and [0004] In some embodiments, a method of scrubbing errors from a semiconductor memory device including a memory cell array and an error correction circuit, can be provided by accessing a page of the memory cell array to provide a data that includes sub units that are separately writable to the page of memory and to provide parity data configured to detect and correct a bit error in the data and selectively enabling write-back of a selected sub unit of the data responsive to determining that the selected sub unit of data includes a correctable error upon access as part of an error scrubbing operation.); determining an execution cycle of the scrubbing process for the data based on the determined number and the table. Herein Cha discloses performing a scrubbing operation for correcting error-correctable data. In this manner, data is corrected and re-written back to the storage location to address determined errors. Cha does not specifically refer to determining the number of times to perform the rewrite of the data based on the frequency of re-write of the data and a table storing the claimed elements and also determining an execution cycle based on the determined number and the table; however, regarding determining the number of re-writes and the execution cycle, Youn discloses in Paragraphs [0043] and [0093] “[0043] According to an embodiment, the controller 100 may dynamically determine a rewrite cycle with respect to a read-only region included in the first memory 110 based on the number or generation frequency of the error bits generated in the first memory 110, and control a rewrite operation with respect to the read-only region according to the determined rewrite cycle. [0093] According to another embodiment, the rewrite manager 413 may decrease the rewrite cycle when the number of error bits generated in the buffer memory 411 is equal to or higher than a threshold number, and accordingly, increase the number of times the rewrite operation is performed with respect to the read-only memory 412.” Herein it is presented by Youn the determination of the rewrite cycle and number of rewrite operations to be performed based on the detection that rewrite is necessary due to the number of error bits present when reading the data. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the execution cycle and number of rewrites to be performed as disclosed by Youn in order to address error bits detected in the read of the data as part of the scrubbing process as performed by Cha. Cha and Youn do not explicitly disclose storing in a table the claimed elements of the number of rewrites of first and second data wherein the second number is greater than the first number, the execution cycle of the first and second data, and the frequency of rewrites of the first and second data wherein frequency of the second data is lower than the frequency of the first data. Regarding the handling of first and second data according to different frequencies, Mills discloses in Column 5, lines 24-39 “For example, based on block priority information 116, controller 102 may determine a first scrubbing frequency associated with first allocated logical block 206 and a second scrubbing frequency associated with second allocated logical block 208. The second scrubbing frequency may be lower than the first scrubbing frequency. Controller 102 may perform a data scrubbing operation on first allocated logical block 206 according to the first scrubbing frequency. Controller 102 may perform a data scrubbing operation on second allocated logical block 208 according to the second scrubbing frequency. Thus, a logical block with a higher priority may be scrubbed more often than a logical block with a lower priority. By performing a data scrubbing operation on allocated logical blocks based on priority, the data scrubbing operation may be performed in a more intelligent manner.” Herein it is disclosed by Mills that stored data may have differing rewrite processes associated on a per block basis. In particular, it is presented that the second block as a lower frequency than a first block. Furthermore, the blocks are identified by associated with different priorities which are interpreted as a data characteristic as it is not otherwise explicitly defined in the claim what is encompassed by a data characteristic. In combination with Youn, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage the number of rewrites and execution cycle as disclosed by Youn on a per data basis with associated information including priority as demonstrated by Mills in order to address the data according to the determined error bits associated with each piece of data respectively. Furthermore, as previously cited in Youn, it may be presented that alongside the lower frequency as disclosed Mills, the number of rewrites and length of execution may be higher than the first data as well. In this manner, scrubbing operations may be performed in a more intelligent manner as disclosed by Mills (Column 5). Regarding storing this information in a table, Kotzur discloses in Paragraph [0027] “As shown in FIG. 1, a storage resource 114 may include data scrubbing parameters 116 and a timer 118. Data scrubbing parameters 116 may include a list, table, map, database, and/or other suitable data structure that sets forth parameters for scheduling data scrubbing for its associated storage resource 114. For example, data scrubbing parameters 116 may include a frequency at which data scrubbing operations for the associated storage resource are to be executed, the duration of each data scrubbing operation, and/or other suitable variables. Timer 118 may include any system, device, or apparatus configured to determine when data scrubbing operations are to execute based on reference to data scrubbing parameters 116.” Herein it is disclosed by Kotzur that information pertaining to data scrubbing operations may be stored in a table and subsequently read from including information such as frequency and duration of operation. Cha, Youn, Mills, and Kotzur are analogous art because they are from the same field of endeavor of managing data integrity.
Regarding claim 10, Cha discloses, in the italicized portions, a storage control apparatus, comprising: a memory; and a processor coupled to the memory and configured to ([0165]): read data from a storage device, the data having a data characteristic; determine whether a re-write of the data is required according to a result of reading the data; determine a number of times for re-writing the data based on a table that indicates first number of times for re-write of first data, a second number of times for re-write of second data, first execution cycle for scrubbing process for the first data, and second execution cycle for scrubbing process for the second data, with a first frequency of re-write of the first data and a second frequency of re-write of the second data, by referring a frequency of re-write of one data selected from the first data and the second data whose characteristic corresponds to the data characteristic,  the second frequency being lower than the first frequency, the second number being greater than the first number, and the second execution cycle being longer than the first execution cycle; re-write the data at a same position in the storage device consecutively for the determined number of times when it is determined that the re-write is required ([0074] and [0004]); determine an execution cycle of the scrubbing process for the data based on the determined number and the table. Herein Cha discloses performing a scrubbing operation for correcting error-correctable data. In this manner, data is corrected and re-written back to the storage location to address determined errors. Cha does not specifically refer to determining the number of times to perform the rewrite of the data based on the frequency of re-write of the data and a table storing the claimed elements and also determining an execution cycle based on the determined number and the table; however, regarding determining the number of re-writes and the execution cycle, Youn discloses in Paragraphs [0043] and [0093] the determination of the rewrite cycle and number of rewrite operations to be performed based on the detection that rewrite is necessary due to the number of error bits present when reading the data. Cha and Youn do not explicitly disclose storing in a table the claimed elements of the number of rewrites of first and second data wherein the second number is greater than the first number, the execution cycle of the first and second data, and the frequency of rewrites of the first and second data wherein frequency of the second data is lower than the frequency of the first data. Regarding the handling of first and second data according to different frequencies, Mills discloses in Column 5, lines 24-39 that stored data may have differing rewrite processes associated on a per block basis. In particular, it is presented that the second block as a lower frequency than a first block. Furthermore, the blocks are identified by associated with different priorities which are interpreted as a data characteristic as it is not otherwise explicitly defined in the claim what is encompassed by a data characteristic. In combination with Youn, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage the number of rewrites and execution cycle as disclosed by Youn on a per data basis as demonstrated by Mills in order to address the data according to the determined error bits associated with each piece of data respectively. Furthermore, as previously cited in Youn, it may be presented that alongside the lower frequency as disclosed Mills, the number of rewrites and length of execution may be higher than the first data as well. In this manner, scrubbing operations may be performed in a more intelligent manner as disclosed by Mills (Column 5). Regarding storing this information in a table, Kotzur discloses in Paragraph [0027] that information pertaining to data scrubbing operations may be stored in a table and subsequently read from including information such as frequency and duration of operation. Claim 10 is rejected on a similar basis as claim 1.
Regarding claim 11, Cha discloses, in the italicized portions, a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a storage control processing ([0164] The processor 1110 may perform various computing functions, such as executing specific software for performing specific calculations or tasks.), the process comprising: reading data from a storage device, the data having a data characteristic; determining whether a re-write of the data is required according to a result of reading the data, determining a number of times for re-writing the data based on a table that indicates first number of times for re-write of first data, a second number of times for re-write of second data, first execution cycle for scrubbing process for the first data, and second execution cycle for scrubbing process for the second data, with a first frequency of re-write of the first data and a second frequency of re-write of the second data, by referring a frequency of re-write of one data selected from the first data and the second data whose characteristic corresponds to the data characteristic,  the second frequency being lower than the first frequency, the second number being greater than the first number, and the second execution cycle being longer than the first execution cycle; re-writing the data at a same position in the storage device consecutively for the determined number of times when it is determined that the re-write is required ([0074] and [0004]); determining an execution cycle of the scrubbing process for the data based on the determined number and the table. Herein Cha discloses performing a scrubbing operation for correcting error-correctable data. In this manner, data is corrected and re-written back to the storage location to address determined errors. Cha does not specifically refer to determining the number of times to perform the rewrite of the data based on the frequency of re-write of the data and a table storing the claimed elements and also determining an execution cycle based on the determined number and the table; however, regarding determining the number of re-writes and the execution cycle, Youn discloses in Paragraphs [0043] and [0093] the determination of the rewrite cycle and number of rewrite operations to be performed based on the detection that rewrite is necessary due to the number of error bits present when reading the data. Cha and Youn do not explicitly disclose storing in a table the claimed elements of the number of rewrites of first and second data wherein the second number is greater than the first number, the execution cycle of the first and second data, and the frequency of rewrites of the first and second data wherein frequency of the second data is lower than the frequency of the first data. Regarding the handling of first and second data according to different frequencies, Mills discloses in Column 5, lines 24-39 that stored data may have differing rewrite processes associated on a per block basis. In particular, it is presented that the second block as a lower frequency than a first block. Furthermore, the blocks are identified by associated with different priorities which are interpreted as a data characteristic as it is not otherwise explicitly defined in the claim what is encompassed by a data characteristic. In combination with Youn, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage the number of rewrites and execution cycle as disclosed by Youn on a per data basis as demonstrated by Mills in order to address the data according to the determined error bits associated with each piece of data respectively. Furthermore, as previously cited in Youn, it may be presented that alongside the lower frequency as disclosed Mills, the number of rewrites and length of execution may be higher than the first data as well. In this manner, scrubbing operations may be performed in a more intelligent manner as disclosed by Mills (Column 5). Regarding storing this information in a table, Kotzur discloses in Paragraph [0027] that information pertaining to data scrubbing operations may be stored in a table and subsequently read from including information such as frequency and duration of operation. Claim 11 is rejected on a similar basis as claim 1.

Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Youn and further in view of Mills and still further in view of Kotzur and Suzuki et al. (US 2019/0189239).

Regarding claim 2, Cha further discloses the information processing apparatus according to claim 1, wherein the processor is further configured to: write the data once in the storage device when the data is written according to a write-in request for the storage device ([0072] The error correction circuit 400, in a write operation, may generate parity data based on the main data MD from the data I/O buffer 299, and may provide the I/O gating circuit 290 with the codeword CW including the main data MD and the parity data. The I/O gating circuit 290 may write the codeword CW in one bank array. ), but Cha, Youn, Mills, and Kotzur do not explicitly disclose and execute the scrubbing process for the data at a third cycle after the data is written according to the write-in request, and executes the scrubbing process at a fourth cycle after the re-write is executed for a first time in the executed scrubbing process, the fourth cycle being longer than the third cycle. Regarding the scrubbing at a third and fourth cycle, with the fourth cycle being longer than the third, Suzuki discloses in Paragraphs [0071], [0095], and [0124] “[0071] However, when there are few error bits in data, it is unnecessary to immediately execute the rewrite since the reliability of data has not decreased so much. In addition, a cell deteriorates more quickly when the rewrite is performed excessively. Thus, the NVM module 115 of the present embodiment periodically determines whether rewrite is necessary, for example, and executes the rewrite only to a storage area that is determined to require rewrite. [0095] As described above, the NVM module 115 according to the present embodiment appropriately performs the rewrite process on the block in which the error bits have increased. As a result, the NVM module 115 of the present embodiment can reduce the error bits while lowering the frequency of refresh. A degree of deterioration of the FM 320 caused by the rewrite process of re-injecting electrons into a cell is smaller than a degree of deterioration of the FM 320 caused by the refresh process accompanied by erasure of a block. Therefore, the NVM module 115 of the present embodiment can maintain the reliability of data held by the FM 320 while achieving a long life of the FM 320. [0124] Specifically, for example, the embedded processor 315 may calculate an elapsed time since data has been written to the last page in step S1103 and compare the elapsed time with a rewrite period threshold in step S1104.” Herein it is disclosed by Suzuki that rewrites may only need to be performed as needed and therefore reduce the degradation of the memory caused by the rewriting process over time. In particular, the time period between writing of data may be used to dictate the performing of the scrubbing operation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform subsequent scrubbing operations after initially writing data at a longer time period since than the previous write in order to reduce unnecessary rewrites as noted by Suzuki and in view of the scrubbing as would be performed by Cha and Youn thereby allowing the data to remain reliable for a longer period of time. Cha, Youn, Mills, Kotzur and Suzuki are analogous art because they are from the same field of endeavor of maintaining data integrity.
Regarding claim 3, Cha further discloses the information processing apparatus according to claim 2, wherein the processor is configured to: execute the scrubbing process at the fourth cycle a given number of times, the processor makes an execution cycle of the scrubbing process shorter than the fourth cycle ([0116] The receiving cycle of the newly defined scrubbing command may be newly decided between the memory controller 100 and the semiconductor memory device 200a. The scrubbing command may be provided to the semiconductor memory device 200a so that all of the pages of the first bank array 310 are activated at least once each refresh cycle (for example, 64 ms) as defined in a specification of the semiconductor memory device 200a. The period of the refresh with scrubbing commands may be set to be long enough to satisfy the refresh cycle as defined in the specification of the semiconductor memory device 200a. The longer the period of the scrubbing command, the greater number of sub-pages that can be selected for scrubbing in response to a single scrubbing command. [0117] For example, when the newly defined scrubbing command is used, a scrubbing operation may be performed on all of the sub-pages included in a single page in response to a single scrubbing command. On the other hand, when the auto refresh command is used, a scrubbing operation may be performed on a single sub-page in response to a single refresh command.). Noted herein the period of the scrubbing may be altered thereby controlling the amount of data to be processed during the scrubbing period. Furthermore, it would be obvious to one of ordinary skill in the art that the time to perform the scrubbing may be shorter than the period between scrubbing as designated by the commands. It is noted there is no explicitly identified purpose as to this setting to distinguish the language over predefined periods as noted in the prior art.
Regarding claim 4, Cha further discloses the information processing apparatus according to claim 2, wherein the processor is further configured to: execute the process of re-writing regardless of a result of the determining whether re-write of the data is required according to the result of reading the data, for every execution of the scrubbing process that occurs during the fourth cycle ([0055] When the command signal CMD corresponds to a scrubbing command, the semiconductor memory device 200a may activate one page in the memory cell array 300, may select at least one sub-page of the activated page and may read a first unit of data from the selected sub-page. The first unit of data may include at least two sub units of data and a parity data associated with the two sub units of data. In addition, the at least two sub units may include a first sub unit and a second sub unit, where the second sub unit of data includes an error bit (i.e., the value of a data bit in the second sub unit is the opposite value compared to the value that was originally written to the second sub unit). The semiconductor memory device 200a may perform a scrubbing operation that corrects the error bit in the second sub unit of data using the parity data and writes back the corrected second sub unit of data in a memory location corresponding to the second sub unit in the sub-page. And [0056-57]). Noted herein when the scrubbing command is received at the storage device, at least a value of a data bit is corrected via the scrubbing process. Furthermore, it is noted that the system is capable of performing a refresh operation during which all designated memory locations may have data rewritten as part of ensuring data integrity. The Examiner notes the interpretation that the performance of the re-write regardless of a result is indicative of a refresh operation.
Regarding claim 9, Cha discloses, in the italicized portion, the information processing apparatus according to claim 1, wherein the processor further configured to: determine a re-write as being required in a case where an inverted-bit count in the data which has been read is equal to or larger than a given number, and correct a data having inversion-corrected bits in the data which has been read is re-written in the storage device ([0070-0077]). Cha discloses performing the error bit, otherwise interpreted as inverted-bits, correction to affected bits. Regarding the number of error bits being larger than a given number, Suzuki discloses in Paragraphs [0063-0067] “[0063] When a certain number of error bits have occurred in data held by the FM 320, the NVM module controller 310 of the present embodiment reads the data from the FM 320. Further, the NVM module controller 310 creates expected value data, which is data obtained by correcting the error bit of the data using the ECC, and transmits the expected value data to the FM 320 holding the data in which the error bit has occurred. The FM 320 having received the expected value data writes the expected value data in an area where the data in which the error bit has occurred is stored to correct the error bit occurring in the data. The rewrite process is a process of writing the expected value data in the area where the data in which the error bit has occurred is stored.” Herein it is noted by the “certain number of error bits” when scrubbing occurs and rewrites are performed to correct the error bit. Similarly noted in the rejection of claim 2, the number of rewrites is managed in order to slow the deterioration of the storage device and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the requirement for scrubbing may be determined based on a threshold number of error bits to optimize the performance and longevity of the storage device.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Youn and further in view of Mills and still further in view of Kotzur and Naruko et al. (US 2019/0278486).

Regarding claim 5, Cha, Youn, Mills and Kotzur do not explicitly disclose the information processing apparatus according to claim 1, wherein the processor is further configured to: increase the number of times the data is to be re-written consecutively every time the process of re-writing is executed. Cha and Youn in combination disclose performing the rewriting multiple times during the scrubbing operation; however, regarding the increase of the number of times, Naruko discloses in Paragraph [0003] “Flash memories have characteristics (maintenance characteristics) in which the number of inverted bits (failure bits) increases in stored data in accordance with elapsed times after writing of data. Further, flash memories have characteristics (deterioration in data maintenance characteristics) in which an increase in the number of failure bits accelerates with the number of erasing processes (the number of erasures).” Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the repeated writes as performed in Youn over time in order to ensure corrected bit values to address the increased deterioration of the storage as presented by Naruko during the scrubbing as performed in Cha. Cha, Youn, Mills, Kotzur and Naruko are analogous art because they are from the same field of endeavor of managing data integrity.
Regarding claim 6, Cha further discloses, in the italicized portions, the information processing apparatus according to claim 1, wherein the processor is further configured to: execute the process of re-writing, and increase the number of times the data is to be re-written consecutively, and extends an execution cycle of the scrubbing process ([0116-0117]). As noted herein, the scrubbing period may be adjusted according to the command in order to alter how much data may be processed during the scrubbing operation. Regarding increasing the number of re-writes, Naruko discloses in Paragraph [0003] that the storage device may deteriorate over time and therefore it would be obvious to one of ordinary skill in the art that the number of rewrites may be increased as disclosed by Youn to ensure data is correctly written. Furthermore, it would be obvious to one of ordinary skill in the art that should the rewrite process be extended, this would require a longer scrubbing period to perform the rewrites which Cha discloses may be defined according to the scrubbing command.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135


/YAIMA RIGOL/Primary Examiner, Art Unit 2135